DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 6 recites that the “training image dataset further includes a second subset of grayscale images” in addition to the converted first subset of grayscale images.  While the specification describes the training dataset being converted into grayscale images, the specification does not describe a separate grayscale training dataset in addition to the converted dataset.  Furthermore, it is not clear that the training dataset is divided into any subsets prior to grayscale conversion.  As such, it is not clear that claim 6 is supported by the disclosure.  Similar reasoning applies to claim 16.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-11, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyano (US 2013/0108154) and Harary et al. (US 2018/0330198).
Regarding claim 1, Miyano discloses a computer-implemented method for performing image detections, the method comprising: 

converting each image in the first subset of color images in the training image dataset into a grayscale image to obtain a first subset of converted grayscale images (“Next, the user expands or reduces the sizes of all facial images in the group to make them be 32 pixels of height and 32 pixels of width uniformly, converts into monochrome images and stores in the hard disk of the PC again” at paragraph 0130, line 1; the conversion into monochrome images implies that the initial dataset includes color); 
training an image-detection statistical model using the training image dataset including the first subset of converted grayscale images (“Based on operations by the user, the learning data input unit 101 inputs the learning data groups A to E in total of 2500 pieces of data in a lump as data groups for learning. That is, in Step A1 in the first exemplary embodiment, the learning data input unit 101 inputs the data groups for learning consisting of 2500 pieces (N=2500) of learning data zi” at paragraph 0137, line 1); 
receiving a set of input images (“The face direction estimation unit 201 estimates a face direction based on a position of an input image on a space including a manifold and a position of the input image on the manifold. An input image to be inputted may be 
performing image detections on the set of input images using the trained image-detection statistical model (“Specifically, the face direction estimation unit 201 identifies whether a face direction of the input image is known or unknown based on data uj from the result output unit 110 first” at paragraph 0105, line 1; “he face direction estimation unit 201 calculates a position of the input image on the space including the manifold using function G constructed with the parameter .lamda. updated by the learning of the image processing learning device 100” at paragraph 0107, line 2; “The facial image judgment unit 202 determines that the input image is a facial image when the distance between the position of the input image on the space including the manifold and the position of the input image on the manifold is smaller than a threshold value” at paragraph 0113, line 1).
Miyano does not explicitly disclose that the set of input images are grayscale.
Harary et al. teaches a method in the same field of endeavor of neural network based image recognition, comprising:
receiving a set of grayscale input images (“At 104, a digital image (sometimes referred to herein as a query image) is received by computing device 204. The digital image is mathematically represented as I.sub.q. The digital image is a 2D image. The digital image may be a 2D slice from a 3D image. The digital image may be a black and white image, and/or a color image (e.g., based on red, green, blue, or other methods). Color images may be converted into black and white images, and/or black and white 
performing image detections on the set of grayscale input images using the trained image-detection statistical model (“At 118, the classification of each target object (optionally identified within each object-region) is provided” at paragraph 0165, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to convert the input images of Miyano to grayscale as taught by Harary et al. as “initial detection and recognition of target objects performed in greyscale has higher resilience to color variation, for example, due to lighting and camera changes” (Harary et al. at paragraph 0092, line 1) and “Use of grayscale images (training images and/or image being analyzed) may improve computational performance and/or accuracy of classification of target objects in comparison to use of color image” (Harary et al. at paragraph 0092, line 4).
Regarding claim 6, Miyano discloses a method wherein the training image dataset further includes a second subset of grayscale images (“Next, the user clips a partial rectangular area in each of the images at random about the 500 remaining images which have not been used for the processing of clipping a facial area part among the 1000 photographed images. The user expands or reduces a clipped image into an image of 32 pixels in height and 32 pixels in width, and creates a group of 500 images in total. The user converts this image group into monochrome images and stores them in the hard disk of the PC again. This image data is called learning data group B” at paragraph 0131, line 1), and wherein training the image detection statistical model using the training image dataset includes using both the first subset of converted 
Regarding claim 7, Miyano discloses a method wherein the training image dataset is a face-image training dataset (“The learning data input unit 101 inputs a great deal of learning data groups for making learning of facial detection processing and face direction estimation processing be carried out. And, in order to output an inputted learning data group to the bus 7 shown in FIG. 1 or to the learning data selection unit 102, for example, the learning data input unit 101 may have a function to store it temporarily” at paragraph 0043, line 1), and wherein the image-detection statistical model is a face-detection statistical model (“Specifically, apart from function F, the manifold position estimation unit 105 prepares the function G (xj) which converts image information xj into a position on the space 112 embedding the manifold 111. Function G is constructed with one parameter or a plurality of parameters. Hereinafter, this parameter is defined as .lamda.. In non-patent document 2, G (xj) is a convolution neural network (hereinafter, CNN) which is also disclosed in non-patent document 3. In this case, .lamda. is a weight parameter of CNN. Here, function G (xj) may be a function identical with the functions disclosed in non-patent document 2 and non-patent document 3, but not limited to this” at paragraph 0065).
claim 9, the Miyano and Harary et al. combination discloses a method wherein converting the training image dataset into grayscale images reduces data distribution skews between the training image dataset and the set of grayscale input images (“Use of grayscale images (training images and/or image being analyzed) may improve computational performance and/or accuracy of classification of target objects in comparison to use of color image” Harary et al. at paragraph 0092, line 4; also, by making the test images more similar to the training images, this implies that the classification skew is lessened).
Regarding claim 10, the Miyano and Harary et al. combination discloses a method wherein performing image detections on the set of grayscale input images using the image-detection statistical model trained on the grayscale training images improves image detection accuracy over using an image-detection statistical model trained on color training images (“Use of grayscale images (training images and/or image being analyzed) may improve computational performance and/or accuracy of classification of target objects in comparison to use of color image” Harary et al. at paragraph 0092, line 4; also, by making the test images more similar to the training images, this implies that the classification skew is lessened).
Regarding claim 11, Miyano discloses an apparatus for performing image detections, comprising: 
one or more processors (“the image processing learning device 100 includes a CPU (central processing unit)” at paragraph 0041, line 3); and 
a memory coupled to the one or more processors, wherein the memory stores instructions that, when executed by the one or more processors (“The image processing 
receive a training image dataset, wherein the training image dataset includes a first subset of color images (“The learning data input unit 101 inputs a great deal of learning data groups for making learning of facial detection processing and face direction estimation processing be carried out. And, in order to output an inputted learning data group to the bus 7 shown in FIG. 1 or to the learning data selection unit 102, for example, the learning data input unit 101 may have a function to store it temporarily” at paragraph 0043, line 1); 
convert each image in the first subset of color images in the training image dataset into a grayscale image to obtain a first subset of converted grayscale images (“Next, the user expands or reduces the sizes of all facial images in the group to make them be 32 pixels of height and 32 pixels of width uniformly, converts into monochrome images and stores in the hard disk of the PC again” at paragraph 0130, line 1; the conversion into monochrome images implies that the initial dataset includes color); 
train an image-detection statistical model using the training image dataset including the first subset of converted grayscale images (“Based on operations by the user, the learning data input unit 101 inputs the learning data groups A to E in total of 2500 pieces of data in a lump as data groups for learning. That is, in Step A1 in the first exemplary embodiment, the learning data input unit 101 inputs the data groups for learning consisting of 2500 pieces (N=2500) of learning data zi” at paragraph 0137, line 1); 

perform image detections on the set of input images using the trained image-detection statistical model (“Specifically, the face direction estimation unit 201 identifies whether a face direction of the input image is known or unknown based on data uj from the result output unit 110 first” at paragraph 0105, line 1; “he face direction estimation unit 201 calculates a position of the input image on the space including the manifold using function G constructed with the parameter .lamda. updated by the learning of the image processing learning device 100” at paragraph 0107, line 2; “The facial image judgment unit 202 determines that the input image is a facial image when the distance between the position of the input image on the space including the manifold and the position of the input image on the manifold is smaller than a threshold value” at paragraph 0113, line 1).
Miyano does not explicitly disclose that the set of input images are grayscale.
Harary et al. teaches an apparatus in the same field of endeavor of neural network based image recognition, comprising:
one or more processors (“Processor(s) 202 of computing device 204 may be implemented, for example, as a central processing unit(s) (CPU))” at paragraph 0073, line 1); and 

receive a set of grayscale input images (“At 104, a digital image (sometimes referred to herein as a query image) is received by computing device 204. The digital image is mathematically represented as I.sub.q. The digital image is a 2D image. The digital image may be a 2D slice from a 3D image. The digital image may be a black and white image, and/or a color image (e.g., based on red, green, blue, or other methods). Color images may be converted into black and white images, and/or black and white based query descriptors may be extracted from the images” at paragraph 0100, line 1); and 
perform image detections on the set of grayscale input images using the trained image-detection statistical model (“At 118, the classification of each target object (optionally identified within each object-region) is provided” at paragraph 0165, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to convert the input images of Miyano to grayscale as taught by Harary et al. as “initial detection and recognition of target objects performed in greyscale has higher resilience to color variation, for example, due to lighting and camera changes” (Harary et al. at paragraph 0092, line 1) and “Use of grayscale images (training images and/or image being analyzed) may improve computational performance and/or accuracy of classification of target objects in comparison to use of color image” (Harary et al. at paragraph 0092, line 4).
claim 16, Miyano discloses an apparatus wherein the training image dataset further includes a second subset of grayscale images (“Next, the user clips a partial rectangular area in each of the images at random about the 500 remaining images which have not been used for the processing of clipping a facial area part among the 1000 photographed images. The user expands or reduces a clipped image into an image of 32 pixels in height and 32 pixels in width, and creates a group of 500 images in total. The user converts this image group into monochrome images and stores them in the hard disk of the PC again. This image data is called learning data group B” at paragraph 0131, line 1), and wherein training the image detection statistical model using the training image dataset includes using both the first subset of converted grayscale images and the second subset of grayscale images (“Based on operations by the user, the learning data input unit 101 inputs the learning data groups A to E in total of 2500 pieces of data in a lump as data groups for learning. That is, in Step A1 in the first exemplary embodiment, the learning data input unit 101 inputs the data groups for learning consisting of 2500 pieces (N=2500) of learning data zi” at paragraph 0137, line 1).
Regarding claim 17, Miyano discloses an apparatus wherein the training image dataset is a face-image training dataset (“The learning data input unit 101 inputs a great deal of learning data groups for making learning of facial detection processing and face direction estimation processing be carried out. And, in order to output an inputted learning data group to the bus 7 shown in FIG. 1 or to the learning data selection unit 102, for example, the learning data input unit 101 may have a function to store it temporarily” at paragraph 0043, line 1), and wherein the image-detection statistical 
Regarding claim 20, Miyano discloses a system for performing image detections, comprising: 
a machine learning module comprising a non-transitory computer-readable medium comprising instructions that (“The image processing learning device 100 is realized based on the CPU 1 executing a program stored in a storage medium such as the memory 3 or the HDD 4” at paragraph 0041, last sentence), when executed by one or more processors (“the image processing learning device 100 includes a CPU (central processing unit)” at paragraph 0041, line 3), cause the system to to:
receive a training image dataset, wherein the training image dataset includes a first subset of color images (“The learning data input unit 101 inputs a great deal of learning data groups for making learning of facial detection processing and face direction estimation processing be carried out. And, in order to output an inputted learning data group to the bus 7 shown in FIG. 1 or to the learning data selection unit 
convert each image in the first subset of color images in the training image dataset into a grayscale image to obtain a first subset of converted grayscale images (“Next, the user expands or reduces the sizes of all facial images in the group to make them be 32 pixels of height and 32 pixels of width uniformly, converts into monochrome images and stores in the hard disk of the PC again” at paragraph 0130, line 1; the conversion into monochrome images implies that the initial dataset includes color); 
train an image-detection statistical model using the training image dataset including the first subset of converted grayscale images (“Based on operations by the user, the learning data input unit 101 inputs the learning data groups A to E in total of 2500 pieces of data in a lump as data groups for learning. That is, in Step A1 in the first exemplary embodiment, the learning data input unit 101 inputs the data groups for learning consisting of 2500 pieces (N=2500) of learning data zi” at paragraph 0137, line 1); 
receive a set of input images (“The face direction estimation unit 201 estimates a face direction based on a position of an input image on a space including a manifold and a position of the input image on the manifold. An input image to be inputted may be a partial image extracted using a facial detection technique related to the present invention” at paragraph 0104, line 1); and 
perform image detections on the set of input images using the trained image-detection statistical model (“Specifically, the face direction estimation unit 201 identifies whether a face direction of the input image is known or unknown based on data uj from 
Miyano does not explicitly disclose that the set of input images are grayscale.
Harary et al. teaches a system in the same field of endeavor of neural network based image recognition, comprising: 
a machine learning module comprising a non-transitory computer-readable medium comprising instructions that (“Storage device (also known herein as a program store, e.g., a memory) 206 stores code instructions implementable by processor(s) 202” at paragraph 0074, line 1), when executed by one or more processors (“Processor(s) 202 of computing device 204 may be implemented, for example, as a central processing unit(s) (CPU))” at paragraph 0073, line 1), cause the system to to:
receive a set of grayscale input images (“At 104, a digital image (sometimes referred to herein as a query image) is received by computing device 204. The digital image is mathematically represented as I.sub.q. The digital image is a 2D image. The digital image may be a 2D slice from a 3D image. The digital image may be a black and white image, and/or a color image (e.g., based on red, green, blue, or other methods). Color images may be converted into black and white images, and/or black and white 
perform image detections on the set of grayscale input images using the trained image-detection statistical model (“At 118, the classification of each target object (optionally identified within each object-region) is provided” at paragraph 0165, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to convert the input images of Miyano to grayscale as taught by Harary et al. as “initial detection and recognition of target objects performed in greyscale has higher resilience to color variation, for example, due to lighting and camera changes” (Harary et al. at paragraph 0092, line 1) and “Use of grayscale images (training images and/or image being analyzed) may improve computational performance and/or accuracy of classification of target objects in comparison to use of color image” (Harary et al. at paragraph 0092, line 4).

Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyano and Harary et al. as applied to claims 1, 7, 11 and 17 above, and further in view of Zhang et al. (“Joint Face Detection and Alignment Using Multitask Cascaded Convolutional Networks”).
Regarding claim 2, the Miyano and Harary et al. combination discloses the elements of claim 1 as described above.
The Miyano and Harary et al. combination does not explicitly disclose that the training image dataset is a large-scale public training dataset composed of primarily color images.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a large public dataset as taught by Zhang et al. in the training of the system of the Miyano and Harary et al. combination to provide a robust dataset for training a better face detector.
Regarding claim 8, the Miyano and Harary et al. combination discloses a method wherein the face-detection statistical model includes a convolutional-neural-network face-detection module (“Specifically, apart from function F, the manifold position estimation unit 105 prepares the function G (xj) which converts image information xj into a position on the space 112 embedding the manifold 111. Function G is constructed with one parameter or a plurality of parameters. Hereinafter, this parameter is defined as .lamda.. In non-patent document 2, G (xj) is a convolution neural network (hereinafter, CNN) which is also disclosed in non-patent document 3. In this case, .lamda. is a weight parameter of CNN. Here, function G (xj) may be a function identical with the functions disclosed in non-patent document 2 and non-patent document 3, but not limited to this” Miyano at paragraph 0065).

Zhang et al. teaches a method in the same field of endeavor of neural network based face image recognition wherein the face-detection statistical model includes a convolutional-neural-network face-detection module, and wherein the CNN face-detection module further includes a multitask-cascaded-CNN (“In this letter, we propose a new framework to integrate these two tasks using unified cascaded CNNs by multitask learning. The proposed CNNs consist of three stages. In the first stage, it produces candidate windows quickly through a shallow CNN. Then, it refines the windows by rejecting a large number of nonfaces windows through a more complex CNN. Finally, it uses a more powerful CNN to refine the result again and output five facial landmarks positions” at page 1499, right column, last paragraph, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a MTCNN as taught by Zhang et al. for the machine learner in the system of the Miyano and Harary et al. combination to “get better performance with less runtime” (Zhang et al. at section IIB, line 11).
Regarding claim 12, the Miyano and Harary et al. combination discloses the elements of claim 11 as described above.
The Miyano and Harary et al. combination does not explicitly disclose that the training image dataset is a large-scale public training dataset composed of primarily color images.
Zhang et al. teaches an apparatus in the same field of endeavor of neural network based face image recognition, wherein the training image dataset is a large-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a large public dataset as taught by Zhang et al. in the training of the system of the Miyano and Harary et al. combination to provide a robust dataset for training a better face detector.
Regarding claim 18, the Miyano and Harary et al. combination discloses a method wherein the face-detection statistical model includes a convolutional-neural-network face-detection module (“Specifically, apart from function F, the manifold position estimation unit 105 prepares the function G (xj) which converts image information xj into a position on the space 112 embedding the manifold 111. Function G is constructed with one parameter or a plurality of parameters. Hereinafter, this parameter is defined as .lamda.. In non-patent document 2, G (xj) is a convolution neural network (hereinafter, CNN) which is also disclosed in non-patent document 3. In this case, .lamda. is a weight parameter of CNN. Here, function G (xj) may be a function identical with the functions disclosed in non-patent document 2 and non-patent document 3, but not limited to this” Miyano at paragraph 0065).
The Miyano and Harary et al. combination does not explicitly disclose that the CNN face-detection module further includes a multitask-cascaded-CNN (MTCNN).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a MTCNN as taught by Zhang et al. for the machine learner in the system of the Miyano and Harary et al. combination to “get better performance with less runtime” (Zhang et al. at section IIB, line 11).

Claims 3-5, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyano and Harary et al. as applied to claims 1 and 11 above, and further in view of Khokhlov (US 9,811,916).
Regarding claim 3, the Miyano and Harary et al. combination discloses the elements of claim 1 as described above.
The Miyano and Harary et al. combination does not explicitly disclose that the set of grayscale input images are captured under a monochrome or a grayscale illumination condition.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an IR illumination as taught by Khokhlov during capture of the grayscale images of the Miyano and Harary et al. combination “Since flashing or directing light from a white light source at a user may be distracting, and potentially power intensive” (Khokhlov at col. 4, line 17) and “IR light can be emitted as needed without being detectable by the user” (Khokhlov at col. 4, line 21).
Regarding claim 4, Khokhlov discloses a method wherein the monochrome or grayscale illumination condition includes an LED lighting (“Along with each (or at least some) of these camera sensors 712 can also be a light source, such as an IR LED 714, that can emit IR that, when reflected, can be directed back toward at least the associated camera sensor 712” at col. 11, line 28).
Regarding claim 5, the Miyano and Harary et al. combination discloses the elements of claim 1 as described above.

Khokhlov teaches a method in the same field of endeavor of face detection, wherein the set of grayscale input images are captured by a camera configured to capture only grayscale images (“the image(s) can be acquired using one or more relatively low power cameras, as may capture IR light at a relatively low resolution (e.g., 2MP or less) and color depth (e.g., monochrome)” at col. 9, line 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an IR camera as taught by Khokhlov to capture the images of the Miyano and Harary et al. combination to provide grayscale input images without needing conversion.
Regarding claim 13, the Miyano and Harary et al. combination discloses the elements of claim 11 as described above.
The Miyano and Harary et al. combination does not explicitly disclose that the set of grayscale input images are captured under a monochrome or a grayscale illumination condition.
Khokhlov teaches an apparatus in the same field of endeavor of face detection, wherein the set of grayscale input images are captured under a monochrome or a grayscale illumination condition (“the image(s) can be acquired using one or more relatively low power cameras, as may capture IR light at a relatively low resolution (e.g., 2MP or less) and color depth (e.g., monochrome)” at col. 9, line 39; “Along with each (or at least some) of these camera sensors 712 can also be a light source, such as an IR 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an IR illumination as taught by Khokhlov during capture of the grayscale images of the Miyano and Harary et al. combination “Since flashing or directing light from a white light source at a user may be distracting, and potentially power intensive” (Khokhlov at col. 4, line 17) and “IR light can be emitted as needed without being detectable by the user” (Khokhlov at col. 4, line 21).
Regarding claim 14, Khokhlov discloses an apparatus wherein the monochrome or grayscale illumination condition includes an LED lighting (“Along with each (or at least some) of these camera sensors 712 can also be a light source, such as an IR LED 714, that can emit IR that, when reflected, can be directed back toward at least the associated camera sensor 712” at col. 11, line 28).
Regarding claim 15, the Miyano and Harary et al. combination discloses the elements of claim 11 as described above.
The Miyano and Harary et al. combination does not explicitly disclose that the set of grayscale input images are captured by a camera configured to capture only grayscale images.
Khokhlov teaches an apparatus in the same field of endeavor of face detection, wherein the set of grayscale input images are captured by a camera configured to capture only grayscale images (“the image(s) can be acquired using one or more relatively low power cameras, as may capture IR light at a relatively low resolution (e.g., 2MP or less) and color depth (e.g., monochrome)” at col. 9, line 39).

Regarding claim 19, the Miyano, Harary et al. and Khokhlov combination discloses an apparatus wherein performing image detections on the set of grayscale input images using the image-detection statistical model trained on the grayscale training images improves image detection accuracy over using an image-detection statistical model trained on color training images (“Use of grayscale images (training images and/or image being analyzed) may improve computational performance and/or accuracy of classification of target objects in comparison to use of color image” Harary et al. at paragraph 0092, line 4; also, by making the test images more similar to the training images, this implies that the classification skew is lessened).


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662